OFFICE +he ATTORNEY GENERAL
                                                      GREG          ABBOTT




                                                  December 23,2002



The Honorable Jane Nelson                                            Opinion No. GA-0006
Chair, Senate Committee on Nominations
Texas State Senate                                                   Re: Whether a member of the legislature who
P-0. Box 12068                                                       resigns his or her legislative office may, during
Austin, Texas 787 1 l-2068                                           the term for which he or she was elected, be
                                                                     appointed to a position or office that requires
                                                                     senate confirmation.   (RQ-0574-JC)


Dear Senator Nelson:

        You have requested our opinion as to whether, under article III, section 18 of the Texas
Constitution, a member of the legislature who resigns his or her legislative office may, “during the
term for which he [or she] was elected,” be appointed to a position or office that requires senate
confirmation.  We conclude that a member of the legislature may not be so appointed “during the
term for which he [or she] was elected.”

        Article III, section 18 of the Texas Constitution                         provides, in relevant part:

                          No Senator or Representative shall, during the term for which
                he was elected, be eligible to (1) any civil office of profit under this
                State which shall have been created, or the emoluments of which may
                have been increased, during such term, or (2) any ofice orplace, the
                appointment to which may be made, in whole or in part, by either
                branch of the Legislature; provided, however, the fact that the term
                of office of Senators and Representatives does not end precisely on
                the last day of December but extends a few days into January of the
                succeeding year shall be considered as de minimis, and the
                ineligibility herein created shall terminate on the last day in December
                of the last full calendar year of the term for which he was elected.

TEX. CONST. art. III, 0 18 (emphasis          added).

         We note as a preliminary matter that a position or office that requires senate confirmation
falls within the second prong of article III, section 18, in that it constitutes “any office or place, the
appointment to which may be made, in whole or in part, by either branch of the legislature.” Article
IV, section 12 of the Texas Constitution provides that “[a]11 vacancies in State or district offices,




                              An Equal   Employment   Opportunity   Employer   . Printed   on Rccycicd   Paper
The Honorable Jane Nelson            - Page 2             (GA-0006)




except members of the Legislature, shall be filled unless otherwise provided by law by appointment
of the Governor.” TEX CONST. art. IV, $12(a). An appointment made by the governor during a
session requires “the advice and consent of two-thirds of the Senate present,” in order to be effective.
TEX. CONST. art. IV, 6 12(b). If the appointment is made during the recess of the senate, the governor
must submit the nomination to the Senate “during the first ten days of the next session following the
appointment.”    TEX. CONST. art. IV, $12(c). An appointment of the governor that requires senate
confirmation is not effective unless and until two-thirds of the members of the senate consent to the
appointment. See Denison v. State, 61 S.W.2d 1017,102l (Tex. Civ. App.-Austin 1933, writ ref d,
61 S.W.2d 1022 (Tex. 1933). Because such an appointment is invalid without the advice and
consent of the senate, we believe it follows that an appointment that requires senate confirmation is
one whose appointment is made, in part, by a branch of the legislature.

        We turn now to your question regarding the eligibility of a member of the legislature to be
appointed by the governor to a position that requires senate confirmation “during the term for which
he was elected.” The answer to your inquiry depends upon the meaning of the phrase “during the
term for which he was elected.” We first address the situation regarding a member of the Texas
Senate recently elected at the November 2000 general election.’

        The phrase in question has been little construed in relation to article III, section 18. Similar
language in article III, section 19 has been interpreted by the Texas Supreme Court on several
occasions, most recently in 1992. Article III, section 19 provides:

                            No judge of any court, Secretary of State, Attorney General,
                   clerk of any court of record, or any person holding a lucrative office
                   under the United States, or this State, or any foreign government shall
                   during the term for which he is elected or appointed, be eligible to the
                   Legislature.

TEX. CONST. art. III, 0 19. Thus, article III, section 19 presents a sort of inverse of article III, section
18. The latter prohibits a member of the legislature from being eligible to any appointment that
requires senate confirmation. The former, on the other hand, prohibits certain elected and appointed
officials, “during the term for which [they were] elected or appointed,” from being eligible for
service in the legislature.

         In Kirkv. Gordon, 376 S.W.2d 560 (Tex. 1964), and Lee v. Daniels, 377 S.W.2d 618 (Tex.
1964),2 the Texas Supreme Court construed the phrase “during the term to which he was elected,”
for purposes of article III, section 19, to mean the entire term, such that resignation from a
disqualifying office would not remove the ineligibility. Lee, 377 S.W.2d at 620. In Lee, a county


         ‘Members of the Texas Senate serve four-year terms; thus, persons elected to the senate in November 2000
began serving their terms in January 200 1, and those terms will expire, for purposes of article III, section 18, on the last
day of December 2004.

         2Both Kirk v. Gordon, 376 S.W.2d 560 (Tex. 1964), and Lee v. Daniels, 377 S.W.2d 618 (Tex. 19&I),were
overruledin 1992 by Wentworth v. Meyer, 839 S.W.2d 766 (Tex. 1992). See inf;a.
The Honorable     Jane Nelson    - Page 3           (GA-0006)




commissioner had resigned that position on February 1, 1964, and sought to stand for legislative
office. The court held that, because the individual’s term as commissioner did not expire until
December 3 1, 1964, he was ineligible to appear on the November ballot for election to the
legislature. In a vigorous dissent, Justice Steakley argued that, because the individual in question
had “resigned from his office as County Cornmissioner prior to his application for a place on the
official ballot as a candidate for the Legislature; his resignation was forthwith accepted by the
Commissioners Court and his successor immediately qualified and assumed the duties of the office,”
the individual “thereby became eligible to the Legislature.” Id. at 622 (Steakley, J., dissenting).

        Article III, section 19 was revisited by the supreme court in 1992, and both Kirk and Lee were
overruled.    See Wentworth v. Meyer, 839 S.W.2d 766 (Tex. 1992). Although the factual
circumstances in Went-worth were sympathetic,3 the court could manage only a plurality opinion
written by Justice Cook, and eight different justices wrote separate opinions.         Because of the
relevance of Wentworth for the present inquiry, we will address it in some detail.

          On March 24,1987, Relator Jeff Wentworth had been appointed by the governor to the Board
of Regents of the Texas State University System for a six-year term that would expire on February
1, 1993. “On May 10, 1988, Wentworth resigned as regent, before assuming office as a state
representative on May 11, 1988, after a special election. Wentworth was reelected to the House of
Representatives in November 1988 and November 1990, and his current term as a representative
would not expire until the legislature convene[d] on January 12,1993.” Wentworth, 839 S.W.2d at
767. In April 1992, Wentworth was the Republican nominee for state senator in his district. After
first certifying to the secretary of state that Wentworth was the Republican Party’s nominee for that
office, Fred Meyer, State Chairman of the Texas Republican Party, “notified the Secretary of State
by letter that he had determined and declared Wentworth ineligible as the Republican nominee.” Id.
The question before the court was whether Wentworth’s resignation from the board of regents, four
years before his victory in the 1992 Republican primary election, “saves his candidacy from the
prohibition of section 19.” Id. As the plurality opinion noted:

                 Resolution of the issue requires interpretation of the words “during
                 the term for which he is elected or appointed.” The words support
                 two interpretations.    If the “term” which cannot overlap is the entire
                 six-year Board term, then Wentworth cannot become a state senator.
                 If Wentworth’s “term” ended when he resigned, then he is free to run
                 for legislative office.

Id.

        The plurality opinion relied most significantly on the rule of construction that holds that
“[a]ny constitutional or statutory provision which restricts the right to hold office must be strictly
construed against ineligibility.” Id. (citing Brown v. Meyer, 787 S.W.2d 42 (Tex. 1990)). Justice



         3Letter from Honorable Jane Nelson, Chair, Senate Committee on Nominations,   to Honorable   John Cornyn,
Texas Attorney General, at 1 (July 2,2002) (on file with Opinion Committee).
The Honorable Jane Nelson       - Page 4         (GA-0006)




Cook’s opinion, in holding that Wentworth’s prior resignation was sufficient to render him eligible
to stand for election to the office of state senator, explained his rationale thus:

                It is consistent with this purpose to interpret section 19 as prohibiting
                those officeholders from sitting in the legislature during the time they
                hold their offices. On the other hand, the purpose of section 19 is not
                advanced by denying legislative office to someone who abandons his
                office four years before seeking a legislative seat. That this is so is
                illustrated by the case before us today. Wentworth can exert no
                influence over the legislature by virtue of his former position as a
                regent, for he resigned that position four years ago. It was filled and
                is now occupied by someone else. Moreover, Wentworth has already
                served two terms in the legislature as a member of the House of
                Representatives.    The purpose of section 19 cannot be fostered by an
                interpretation that denies this former regent the opportunity to run for
                the state senate.

Id. at 767-68.      In summing up the plurality’s position, Justice Cook stated that “[t]o allow
Wentworth to take his seat as a senator does not violate either the express language or the purpose
of article III, section 19 of the Texas Constitution . . . . The purpose of the provision, that is, to
maintain separation of the powers of our government, is not served by excluding from the legislature
those who hold none of the offices enumerated in section 19.” Id. at 769.

         Although article III, section 19 contains certain language that is virtually identical to that of
article III, section 18, i.e., “during the term for which he was elected,” we are not persuaded that the
rationale of Went-worth should be applied to an interpretation of article III, section 18 that involves
sitting members of the senate. No member of the senate elected at the November 2000 general
election has resigned as of this date. Consequently, the rationale of Went-worth, that the relator in
that case “can exert no influence over the legislature by virtue of his former position,” id. at 768, can
have no bearing on the question you present. If, as the plurality in Wentworth declares, the purpose
of article III, section 19 is “to maintain separation of the powers of our government,” id. at 769, and
is not served by excluding from the legislature certain named officials, the purpose of article III,
section 18 may more fairly be said to be served by excluding a sitting, or newly resigned, member
of the senate from consideration for a coveted office that requires legislative confirmation. Even if
such individual were to resign days, weeks, or months before an appointment by the governor, it
would not necessarily follow that the former legislator could “exert no influence over the legislature
by virtue of his former position.” Id. at 768. Such resignation so relatively close to the date of an
appointment would, in our view, undermine rather than serve the purpose of maintaining the
constitutional separation of powers.

         In addition, a concurring opinion demonstrates that sections 18 and 19 are, in fact, not
identical. Article III, section 19 applies only to those persons “holding a lucrative office,” whereas
article III, section 18 imposes no such requirement. The concurring opinion quite rightly notes that
The Honorable Jane Nelson      - Page 5          (GA-0006)




                although Relator Wentworth concedes he once held a lucrative office,
                at the time he was determined to be disqualified by the Chairman of
                the Republican Party of Texas, Fred Meyer, he was not holding a
                lucrative office - he had resigned that office. Thus, regardless of the
                true meaning of “during the term to which he is elected or appointed,”
                the constitutional prohibition on its face applies only to “any person
                holding a lucrative office,” which Wentworth plainly is not.

Id. at 778 (Comyn, J., concurring). Because article III, section 18, does not contain similar language,
we do not believe that the Texas Supreme Court would necessarily follow the view of Went-worth
with regard to a member of the senate who resigns days, weeks, or months before any prospective
gubernatorial appointment. Given these differences between sections 18 and 19, we are reluctant to
accord Wentworth determinative precedential value regarding a constitutional provision it did not
consider. See Tex. Att’y Gen. LO-95-069, at 4-5 (“Cases that arise in the future under article III,
section 19 will involve different facts and may raise different policy issues . . . . Whether a court
might distinguish, depart from, broaden, or restrict Went-worth in the future is, of course, a question
that cannot be resolved in the opinion process.“).

         We conclude therefore that, for purposes of article III, section 18, the phrase “during the term
for which he was elected” must be read literally, despite the injunction that a constitutional provision
that restricts the right to hold office must be construed strictly against ineligibility. As a result, a
member of the Texas Senate who was elected at the November 2000 general election is not eligible
to be appointed to any office or position that requires confirmation by the senate, even if the
individual resigns shortly before the prospective appointment. This ineligibility, under the terms of
article III, section 18, “shall terminate on the last day of December of the last full calendar year of
the term for which he was elected,” i.e., December 3 1,2004.

         As to all members of the house and those members of the senate elected for a new term in
the November 2002 general election, a somewhat different situation obtains. Prior to the 1966
amendment of sections 3 and 4 of article III, of the Texas Constitution, Texas law distinguished
between the phrases “term of office” and “tenure of office.” In Spears v. Davis, 398 S.W.2d 921
(Tex. 1966)’ the supreme court noted that “[a]s to members of the House of Representatives, the
Constitution plainly says that ‘their term of office shall be two years from the day of their election. “’
Id. at 926. While noting that the Texas Constitution contained no similar language with regard to
members of the Texas Senate, the court extended the rationale to senators as well. Id. at 927; see
also Kirk, 376 S.W.2d at 562 (“When the qualified electors have cast their ballots and their votes
have been canvassed, the election process is at an end and the term of office for the one receiving
the highest number of votes begins, regardless of when he qualifies or whether he ever qualifies.“).
Apparently in response to Spears v. Davis, the voters in November 1966 amended section 3 of article
III to provide that “[slenators shall take office following their election, on the day set by law for the
convening of the Regular Session of the Legislature, and shall serve thereafter for the full term of
years to which elected” and likewise amended section 4 to read that “[rlepresentatives         shall take
office following their election, on the day set by law for the convening of the Regular Session of the
Legislature, and shall serve thereafter for the full term of years to which elected.” TEX. CONST. art.
The Honorable   Jane Nelson    - Page 6        (GA-0006)




III, $5 3-4. Two years later, the voters amended article III, section 18, to acknowledge that the terms
of senators and representatives elected two or four years previously might “extend[] a few days into
January of the succeeding year.” See Tex. Const. art. III, 0 18 (“provided, however, the fact that the
term of office of Senators and Representatives does not end precisely on the last day of December
but extends a few days into January of the succeeding year shall be considered as de minimis, and
the ineligibility herein created shall terminate on the last day in December of the last full calendar
year of the term for which he was elected.“)

        Consequently, since the 1966 amendment to sections 3 and 4 of article III, the term of office
of members of the legislature begins on the day the legislature convenes in January of odd-numbered
years. The clear implication is that a member of the Seventy-seventh Legislature who was elected
to the Seventy-eighth Legislature at the general election of November 2002 has a small “window of
opportunity’ during which he or she may be appointed by the governor to an office or position that
requires senate confirmation.   Such individual may be appointed at any time beginning January 1,
2003, until the convening of the Seventy-eighth Legislature on January 14’2003.
The Honorable Jane Nelson    - Page 7         (GA-0006)




                                        SUMMARY

                       By virtue of article III, section 18 of the Texas Constitution,
               a member of the Texas Senate who was elected to that position in the
               general election of November 2000 is not eligible during his or her
               term of office to be appointed by the governor to an office or position
               that requires senate confirmation, regardless of whether he or she
               resigns his or her legislative position shortly before any prospective
               appointment.    On the other hand, a member of the Texas House of
               Representatives    or a member of the Texas Senate elected at the
               general election of November 2002 is eligible to be appointed by the
               governor to an office or position that requires senate confirmation
               during a “window of opportunity’ between January 1, 2003, and
               January 14,2003, the date on which the Seventy-eighth Legislature
               convenes, provided that person resign his or her office during that
               window.

                                              Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee